People ex rel. Bazile v Schiraldi (2021 NY Slip Op 03538)





People ex rel. Bazile v Schiraldi


2021 NY Slip Op 03538


Decided on June 7, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
ROBERT J. MILLER
PAUL WOOTEN, JJ.


2021-03760

[*1]People, etc., ex rel. Pierre Bazile, on behalf of Eric Ornstein and Jung Ja Ornstein, petitioner,
vVincent Schiraldi, etc., et al., respondents.


Cassar Law Firm, P.C., Huntington, NY (Pierre Bazile pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnette Traill, Nancy Fitzpatrick Talcott, Charles T. Pollack, and Jason Trager of counsel), respondent pro se and for respondent Vincent Schiraldi.
Writ of habeas corpus in the nature of an application to release Eric Ornstein and Jung Ja Ornstein upon their own recognizance or for bail reduction upon Queens County Indictment No. 136/2021.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail upon Queens County Indictment No. 136/2021 as to Eric Ornstein is set in the sum of $550,000 posted in the form of an insurance company bail bond, the sum of $550,000 posted in the form of a partially secured bond, with the requirement of 10% down, or the sum of $300,000 deposited as a cash bail alternative, and bail as to Jung Ja Ornstein is set in the sum of $550,000 posted in the form of an insurance company bail bond, the sum of $550,000 posted in the form of a partially secured bond, with the requirement of 10% down, or the sum of $300,000 deposited as a cash bail alternative, on condition that, in addition to posting a bond or depositing the cash alternative set forth above, Eric Ornstein and Jung Ja Ornstein shall each (1) wear an electronic monitoring bracelet, with monitoring services to be provided by a qualified entity pursuant to CPL 510.40(4)(c), and any violations of the conditions set forth herein relating to the electronic monitoring shall be reported by the electronic monitoring service provider to the Office of the District Attorney of Queens County; (2) remain confined to their residence, located in Queens County, except for visits to their attorney, their doctors, or court, and must travel directly from their home, to their attorney, their doctors, or court, and directly back to their home, when conducting those visits; (3) surrender all passports, if any, they may have to the Office of the District Attorney of Queens County, or, if either of them does not possess a passport, that person shall provide to the Office of the District Attorney of Queens County an affidavit, in a form approved by the Office of the District Attorney of Queens County, in which he or she attests that he or she does not possess a passport, and shall not apply for any new or replacement passports; and (4) provide to the Office of the District Attorney of Queens County affidavits, in a form approved by the Office of the District Attorney of Queens County, in which they attest that if they leave the jurisdiction they agree to waive the right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Eric Ornstein has given an insurance company bail bond in the sum of $550,000, has given a partially secured bond in the sum of $550,000, with the requirement of 10% down, or has deposited the sum of $300,000 as a cash bail alternative, has arranged for electronic monitoring with [*2]a qualified entity pursuant to CPL 510.40(4)(c), has surrendered all passports, if any, he may have to the Office of the District Attorney of Queens County, or, if he does not possess a passport, has provided to the Office of the District Attorney of Queens County an affidavit, in a form approved by the Office of the District Attorney of Queens County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and has provided to the Office of the District Attorney of Queens County an affidavit, in a form approved by the Office of the District Attorney of Queens County, in which he attests that if he leaves the jurisdiction he agrees to waive the right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Eric Ornstein is incarcerated, or his or her agent, is directed to immediately release Eric Ornstein from incarceration; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Jung Ja Ornstein has given an insurance company bail bond in the sum of $550,000, has given a partially secured bond in the sum of $550,000, with the requirement of 10% down, or has deposited the sum of $300,000 as a cash bail alternative, has arranged for electronic monitoring with a qualified entity pursuant to CPL 510.40(4)(c), has surrendered all passports, if any, she may have to the Office of the District Attorney of Queens County, or, if she does not possess a passport, has provided to the Office of the District Attorney of Queens County an affidavit, in a form approved by the Office of the District Attorney of Queens County, in which she attests that she does not possess a passport, and shall not apply for any new or replacement passports; and has provided to the Office of the District Attorney of Queens County an affidavit, in a form approved by the Office of the District Attorney of Queens County, in which she attests that if she leaves the jurisdiction she agrees to waive the right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Jung Ja Ornstein is incarcerated, or his or her agent, is directed to immediately release Jung Ja Ornstein from incarceration.
RIVERA, J.P., HINDS-RADIX, MILLER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court